NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3493-17T1

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JOSHUA ARIAS-LIZANO, a/k/a
JOSHUA ARIAS, JOSHUA
ARIASLIZANO, JOSHUA ARISA,
JOSHUA ARISALIZANO, and
JOSHUA LIZANO,

     Defendant-Appellant.
________________________________

                    Submitted February 26, 2019 – Decided April 3, 2019

                    Before Judges Hoffman and Suter.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Somerset County, Indictment No. 17-05-
                    0244.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (Susan L. Romeo, Assistant Deputy Public
                    Defender, of counsel and on the brief).
            Michael H. Robertson, Somerset County Prosecutor,
            attorney for respondent (Paul H. Heinzel, Assistant
            Prosecutor, of counsel and on the brief).

PER CURIAM

      Defendant Joshua Arias-Lizano, who was charged with multiple drug

offenses, filed a motion to suppress evidence obtained from an anticipatory

warrant to search a package addressed to defendant at the United States Post

Office in Bound Brook, and his residence. After the court denied the motion to

suppress, defendant pleaded guilty to two counts of third-degree possession of

a controlled dangerous substance (CDS), N.J.S.A. 2C:35-10a(1). The trial court

sentenced him to one year probation.

      Defendant then filed this appeal. He presents the following argument for

consideration:

            THE DENIAL OF DEFENDANT’S MOTION TO
            SUPPRESS EVIDENCE FOUND DURING A
            SEARCH OF HIS HOME MUST BE REVERSED,
            BECAUSE NEITHER THE MERE ACCEPTANCE OF
            A PACKAGE DELIVERY OF POSSIBLE CDS AT
            THE HOME, NOR THE UNCORROBORATED
            ALLEGATIONS OF THIRD PARTIES OFFERED IN
            SUPPORT   OF  THE    SEARCH   WARRANT
            APPLICATION WERE SUFFICIENT, AS A
            MATTER OF LAW, TO ESTABLISH PROBABLE
            CAUSE TO SEARCH THE HOME.




                                                                      A-3493-17T1
                                       2
      At the motion to suppress and on appeal, defendant conceded there was

probable cause to search the package upon delivery. As a result, defendant's

only argument on appeal is that the warrant to search his residence should not

have been issued, and the motion to suppress should have been granted. We

reject this argument and affirm.

      On March 27, 2017, a Superior Court judge issued the anticipatory search

warrant of the package and defendant's residence, "to be executed upon

[defendant] taking physical possession of [the] package after delivery."

Detective Jason Gianotto, who was assigned to the Somerset County

Prosecutor's Office Organized Crime and Narcotics Task Force, testified before

the judge to apply for the warrant. Since our review is limited to the information

contained within the four corners of this testimony, see State v. Wilson, 178 N.J.

7, 14 (2003), we begin our review with a summary of those facts.

      Detective Gianotto first set forth his extensive experience as a patrolman for

fifteen years and his specialized training in drug interdiction. He further testified to

the experience and reliability of his patrol and narcotics-trained K-9, which had

performed approximately ninety drug sniffs and made fifty-five positive alerts, from

which CDS was discovered fifty-four times.




                                                                               A-3493-17T1
                                           3
        In support of the warrant, Detective Gianotto testified about information

provided by United States Postal Service employees. On March 25, 2017, the

post office in Bound Brook received a package addressed to defendant that

smelled of marijuana. Detective Gianotto brought his K-9 to the post office,

where the dog sniffed the package and provided a positive alert. The detective

further testified that the package "fit the pattern of [forty-two] other packages

that have been addressed to the same location that had been delivered this year[,]

coming from either the [s]tates of California, Washington, or Colorado . . . ."

Defendant often called the post office to check on the arrival of the packages,

and when he would arrive to pick them up, "he had the odor of marijuana on

him."

        Lastly, Detective Gianotto testified that, over several months, defendant’s

landlord observed many cars, from New York and other states, parked at

defendant's residence. Occupants of these cars would exchange duffle bags with

defendant. Additionally, the landlord observed a case of butane had recently

been delivered to defendant's residence; Detective Gianotto testified that butane

is known by police as a product used to make "hash oil."

        Based on Detective Gianotto's testimony, a Superior Court judge

authorized the anticipatory search warrant on the package and defendant's


                                                                           A-3493-17T1
                                         4
residence. The judge found "[p]articularly telling" the "probable drug activity

occurring" at defendant's residence, based on the landlord's observations. The

judge further found the K-9 "extremely reliable," and thus relied on its "positive

response to the sniffing of the package." The judge concluded that this evidence,

along with "the previous deliveries of packages to this residence[,] clearly gives

rise to probable cause that criminal activity, [i.e.] drug activity is afoot."

      On October 31, 2017, Judge Bradford Bury heard oral argument regarding

defendant's motion to suppress the contraband seized from his residence during

the execution of the warrant. Judge Bury described the appropriate standard for

probable cause, and recognized that the issuing judge's finding of probable cause

should receive substantial deference. He acknowledged the requirement of

considering the totality of the circumstances.

      Judge Bury proceeded to review all of the information in the affidavit,

including: the landlord's observations of defendant's butane delivery, and the

continuous exchanges of duffle bags between defendant and out-of-state

individuals; the K-9 dog's positive alert of CDS in the package addressed to

defendant; the previous forty-two packages sent to defendant, and his smell of

marijuana upon arrival at the post office. In denying the suppression motion,

the judge concluded:


                                                                             A-3493-17T1
                                          5
            Each one of these individual facts as a standalone fact
            would not . . . be sufficient to establish probable cause,
            but under the totality of circumstances . . . they do
            establish probable cause to believe that not only would
            marijuana be found inside the package but . . . also,
            inside . . . [defendant's] residence . . . .

      Under the Constitutions of the United States and New Jersey, individuals

are protected from unreasonable searches and seizures, and no warrant shall

issue except upon probable cause. U.S. Const. amend. IV; N.J. Const. art. I, ¶

7. Unless a search falls within one of the recognized exceptions to the warrant

requirement, the police must first obtain a warrant from a neutral judicial officer

as a prerequisite to a search. State v. Sullivan, 169 N.J. 204, 210 (2001) (citing

State v. Cooke, 163 N.J. 657, 664 (2000)). "Before issuing a warrant, the judge

must be satisfied that there is probable cause to believe that a crime has been

committed, or is being committed, at a specific location or that evidence of a

crime is at the place sought to be searched." Ibid. (citing State v. Laws, 50 N.J.

159, 173 (1967)).

      The concept of probable cause "eludes precise definition." Sullivan, 169

N.J. at 210 (quoting Wildoner v. Borough of Ramsey, 162 N.J. 375, 389 (2000)).

Courts generally accept it to mean "less than legal evidence necessary to convict

though more than mere naked suspicion." Id. at 210-11 (quoting State v. Mark,

46 N.J. 262, 271 (1966)). Probable cause is "consistently characterized . . . as a

                                                                           A-3493-17T1
                                        6
common-sense, practical standard for determining the validity of a search

warrant." State v. Novembrino, 105 N.J. 95, 120 (1987). It is met when police

have "a 'well-grounded' suspicion that a crime has been or is being committed."

Ibid. (quoting State v. Waltz, 61 N.J. 83, 87 (1972)).

      In identifying the competing policy concerns behind the probable cause

requirement, our Supreme Court explained:

             Probable cause is a flexible, nontechnical concept. It
             includes a conscious balancing of the governmental need
             for enforcement of the criminal law against the citizens'
             constitutionally protected right of privacy. It must be
             regarded as representing an effort to accommodate those
             often competing interests so as to serve them both in a
             practical fashion without unduly hampering the one or
             unreasonably impairing the significant content of the
             other.

             [State v. Kasabucki, 52 N.J. 110, 116 (1968) (citing State
             v. Davis, 50 N.J. 16, 24 (1967)).]

      The United States Supreme Court similarly described probable cause as a

"practical, nontechnical conception." Illinois v. Gates, 462 U.S. 213, 231 (1983)

(quoting Brinegar v. United States, 338 U.S. 160, 176 (1949)). Probable cause

requires more than mere suspicion; it requires a showing of a "fair probability" that

criminal activity is taking place. State v. Demeter, 124 N.J. 374, 380-81 (1991)

(quoting Gates, 462 U.S. at 238).



                                                                             A-3493-17T1
                                         7
      Courts must base a probable cause determination on the totality of the

circumstances and consider the probabilities. State v. Jones, 179 N.J. 377, 389

(2004) (citing Schneider v. Simonini, 163 N.J. 336, 361 (2000)). The court must

also apply a qualitative analysis to the unique facts and circumstances of any given

case. State v. Keyes, 184 N.J. 541, 556 (2005) (citing Jones, 179 N.J. at 390). The

analysis comes down to a "practical, common-sense decision." Jones, 179 N.J. at

390 (quoting State v. Smith, 155 N.J. 83, 93 (1998)). "[W]hether or not probable

cause exists 'involves no more than a value judgment upon a factual complex rather

than an evident application of a precise rule of law, and indeed a value judgment

which inevitably reflects the seasoning and experience of the one who judges.'"

Schneider, 163 N.J. at 362 (quoting State v. Funicello, 60 N.J. 60, 72-73 (1972)

(Weintraub, C.J., concurring)).

      For these reasons, a reviewing judge "should pay substantial deference" to the

discretionary determination of the issuing judge. Kasabucki, 52 N.J. at 117. Review

of a warrant's adequacy "is guided by the flexible nature of probable cause and by

the deference shown to issuing courts that apply that doctrine." Sullivan, 169 N.J.

at 217.

            [W]arrant applications "should be read sensibly rather
            than hypercritically and should be deemed legally
            sufficient so long as they contain[] factual assertions
            which would lead a prudent [person] to believe that a

                                                                            A-3493-17T1
                                         8
            crime [has] been committed and that evidence . . . of
            the crime [is] at the place sought to be searched."

            [Ibid. (alterations in original) (quoting Laws, 50 N.J. at
            173).]

      "[W]hen the adequacy of the facts offered to show probable cause is

challenged after a search made pursuant to a warrant, and their adequacy appears

to be marginal, the doubt should ordinarily be resolved by sustaining the search."

Jones, 179 N.J. at 388-89 (quoting Kasabucki, 52 N.J. at 116). It is therefore

well settled that a search executed pursuant to a warrant is presumed valid, and

the defendant bears the burden of proving lack of probable cause in the warrant

application. Sullivan, 169 N.J. at 211 (citing State v. Valencia, 93 N.J. 126, 133

(1983)).

      Applying these principles, we agree with Judge Bury's assessment that the

issuing judge committed no error in finding probable cause. The conceded

probable cause of CDS in the package, based on the package smelling of

marijuana and the K-9's positive alert, extends to probable cause of criminal

activity in defendant's residence when the totality of the circumstances are

considered. Detective Gianotto testified the postal workers observed, within the

year, forty-two similar packages addressed to defendant, who would arrive to

retrieve them, with the odor of marijuana on his person.     The detective further


                                                                          A-3493-17T1
                                        9
testified that defendant's landlord continuously observed cars arriving from other

states, and duffle bags would be exchanged with defendant; the landlord also

observed defendant's receipt of a case of butane.

      Defendant contends the landlord's claims were uncorroborated; however, it

may be "assume[d] that an ordinary citizen" – as opposed to an anonymous

informant – "reporting a crime, which the citizen purports to have observed, is

providing reliable information." State v. Hathaway, 222 N.J. 453, 471 (2015)

(quoting State v. Basil, 202 N.J. 570, 586 (2010)). The same can be said regarding

the reliability of the postal workers' observations, which defendant also challenges

on appeal. Defendant further contends the landlord did not observe criminal activity,

nor did he observe anything that would establish probable cause. But when the

landlord's observations are considered alongside the K-9 dog's positive alert of the

package and the postal workers' claims of defendant's consistently suspicious

conduct before them, a "fair probability" of criminal conduct occurring at the

residence emerges. Defendant's suppression motion was properly denied.

      To the extent not specifically addressed here, defendant's remaining

arguments are without sufficient merit to warrant discussion in a written

opinion. R. 2:11-3(e)(2).

      Affirmed.


                                                                             A-3493-17T1
                                        10